Citation Nr: 1712961	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-19 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for urethral pain.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1973.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, in relevant part, the RO denied the Veteran's claim of entitlement to service connection for urethral pain.

In June 2013, in support of this and other claims he also had appealed to the Board, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of that hearing is of record.

In March 2014 and November 2015, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ) for further development - including especially to have the Veteran undergo a VA compensation examination for a medical opinion regarding the specific diagnosis and source of his urethral pain, also the origins of it, particularly in terms of its posited relationship or correlation with his military service.  He since has had that requested examination, and the examiner also provided the requested medical opinions, including following the second remand since additional (i.e., supplemental) comment was needed.

Following issuance of the most recent Supplemental Statement of the Case (SSOC) in December 2015, additional VA treatment records were associated with the file.  These records, however, are merely duplicative of those already in the file in that they note the Veteran's urethral diagnoses already considered in the RO's (AOJ's) adjudications of the claim.  Accordingly, a waiver of initial RO consideration of these records is not needed.  See 38 C.F.R. § 20.1304 (2016).



FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a current urethral disability, including Peyronie's disease, prostatitis, hematuria, or hypertrophy (benign) of the prostate, which also, in turn, is causally related to or aggravated by an event, injury, or disease during his service.


CONCLUSION OF LAW

The criteria are not met for service connection for a urethral disability, including one manifested by urethral pain.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This required notice was provided in August 2009, prior to any initial unfavorable RO decision on this claim.  The notice complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying the elements of a service-connection claim, and Quartuccio v. Principi, 16 Vet. App. 183 (2002), in terms of identifying the evidence necessary to substantiate the claim and explaining the relative duties and responsibilities of VA versus the Veteran in obtaining this necessary evidence.


Relevant to the duty to assist, the Veteran's service treatment records (STRs), VA treatment records, Social Security Administration (SSA) disability records, and other pertinent post-service treatment records have been obtained and considered.  He has not identified any additional, outstanding, procurable records necessary to decide this pending appeal. 

The Veteran was afforded VA examinations, and they are sufficient to decide this claim.  Indeed, the primary reason for again remanding this claim in November 2015 was to correct deficiencies in the examination and opinion that had been provided following the prior March 2014 remand.  So there is now the required compliance, certainly acceptable substantial compliance, with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The examiner that performed the December 2015 VA examination reviewed the Veteran's pertinent records, including the VA treatment records and STRs in the claims file.  The Board finds that the 2015 VA examination is adequate for adjudication purposes.  Although VA Medical Center (VAMC) treatment records were associated with the file following the most recent VA examination and SSOC, a review of those records does not reflect any additional evidence supportive of the Veteran's claim such that a new or addendum VA examination or opinion is indicated in this instance.

The Veteran also was afforded a Travel Board hearing, and he has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Thus, the Board finds that VA has satisfied its duties to assist and notify the Veteran at every stage in this case, at least insofar as any errors committed were not harmful (unduly prejudicial) to the essential fairness of the proceeding.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also 38 C.F.R. § 20.1102.

In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to service connection generally requires having medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or an injury; and (3) a nexus between the disease or injury in service and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).


Secondary service connection is permissible both when the service-connected disability caused or aggravated another disorder, but in the latter instance compensation is only payable for the extent of disability above and beyond that prior to the aggravation.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).


In adjudicating this claim, the Board has reviewed all of the evidence in the record on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence, certainly not in exhaustive detail.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, concerning the claim.

The Veteran asserts, as indicated by his Travel Board hearing testimony and the VA examination reports, that he injured his penis while in service and has a current urethral condition and related disability as a result.  He complains of current symptoms including urinary urgency, frequency, decreased stream, and nocturia, along with pain when urinating and ejaculating that is characterized as severe, yet "on and off," and which subsides after only a few minutes.  He further asserts that he has experienced these symptoms continuously since his service, and that his current condition is the result of extended, seated practice sessions while serving and on active duty in the Army band.

The Veteran's STRs do indeed indicate that he sought treatment while in service for sharp pain in his penis in August 1972.  The treating physician noted the Veteran "ha[d] been having excessive use" of his penis but that it looked within normal limits.  This evaluating physician advised the Veteran to just rest it.  The Veteran's STRs, including his discharge physical, are unremarkable for any further urethral complaints or diagnoses and for any complaints whatsoever of symptoms similar to those he now reports experiencing.  His military service ended in July 1973.

The Veteran's post-service VAMC records indicate that, beginning in about 2004, he occasionally sought treatment for his urinary symptoms.  Those records show diagnoses of, among other things, Benign Prostatic Hyperplasia ("BPH"), a urinary tract infection ("UTI"), microhematuria, chronic prostatitis, Peyronie's disease, and hypertrophy of the prostate.  And he was observed, on examination, to display mild bladder trabeculation.  Of particular note, after he presented with complaints of nocturia, decreased urinary stream and some daytime urinary frequency, a physician at the Manchester VAMC in August 2011 assessed the Veteran as having lower urinary tract symptoms that were most likely related to uncontrolled sugars, in other words, diabetes.  Further, nowhere in these records is it noted that any of the treating physicians ever attributed the Veteran's current conditions or complaints to his military service or to any seated band practice sessions therein.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  Also of note is the absence of any medical record documenting complaints of penile or urethral pain from August 1972 until many years later, in 2004.

VA also obtained records relating to the Veteran's application for disability with the SSA.  As evidenced by a January 2006 disability report, he has asserted, in seeking disability benefits from this other Federal agency, that one of his disabling conditions was urinary blockage.  However, the medical records that he submitted in support of his claim with the SSA do not show any such diagnosis.  Notably, he also reported in that disability report that he has continued to play in a band, since 1990, until the time of that application for SSA disability benefits.  It defies logic how he could continue an activity that he says in years prior to that, and since, caused so much urethral pain and other genitourinary (GU) discomfort.

After filing this particular claim with VA, the Veteran had two VA examinations - one in April 2014 and another in December 2015.  After review of his claims file, including the STRs and VAMC records, both examiners opined that the Veteran's claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  In fact, the second VA examiner indicated the Veteran's current conditions are most likely attributable, instead, to non-service related factors, such as his BPH, chronic prostatitis, age, obesity, smoking, and diabetes.  This examiner explained there was no evidence of a urethral stricture, indicating the Veteran's current urethral disability would not be related to an event that occurred in 1972.  Rather, his source of decreased urinary flow was related to the above disabilities, including the BPH, and such disability was considered to be a common problem amongst older men.  When commenting further, the examiner observed the Veteran was diagnosed with prostatitis in 2007.  The examiner stated that, when seen in younger men, prostatitis is an acute condition most of the time, and it is chronic in middle-aged men.  Common causes of recurrence included treatment failure due to antiobiotic resistance, incomplete adherence, and impaired drug absorption.  The examiner explained that Peyronie's disease was an acquired and localized disorder with a mean age of occurrence of 68 years.  The underlying pathogenesis was unknown but was likely multifactorial with an interplay between genetic disposition, trauma, and tissue ischemia.  The examiner pointed out there was no history of clinical treatment in this instance for such symptoms for more than 35 years following service.  The Veteran's history of diabetes diagnosed in 2005 with poor control, along with hyperlipidemia, obesity, smoking, as well as his urethral disorders, BPH and chronic prostatitis, were the major contributors to his described perineal/penile pain.  Absent evidence of a urethral stricture, it was less likely than not that his current urethral disabilities were caused or aggravated by his service.  This finding is supported by, among other things, a statement by one of the VAMC treating physicians as mentioned above.

The December 2015 VA examiner's opinion comports with the record and is also supported by the April 2014 VA examiner's conclusion that the Veteran's claimed condition is less likely than not related to his service.  The 2014 VA examiner explained that the Veteran was treated once for a urinary tract infection as well as a painful penis that was documented as related to overuse.  The discharge physical, however, was unremarkable for any urinary complaints and the record was otherwise silent for decades post service for any related complaints.  Notably, the Veteran had a long history of smoking and painless hematuria could be a complication of smoking.


All of this medical and other evidence, including especially the VA medical opinions, tends to go against the Veteran's claim.  After reviewing his claim and the record as a whole, it is clear that there is no support for his claim that any of his relevant current conditions are related or attributable to his service - including to his seated band practice sessions therein.  He claims they are, but his statements to that effect do not constitute probative (competent and credible) evidence as he has not shown that he has the requisite knowledge or expertise to render such an opinion.  See 38 C.F.R. § 3.159(a)(1).  Consequently, his statements, and all other evidence of record, fail to show, much less to sufficiently prove, that his current conditions are the result of his service.  Because the conditions in question are complex, rather than simple, this is a medical, not lay, determination.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n.4 (Fed. Cir. 2007).

To the contrary, the VA examiners' opinions, when taken together, sufficiently prove that the Veteran's conditions were not incurred or aggravated during his active duty service.  The examiners were qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159 (a)(1).  Their opinions, especially the December 2015 opinion, were based upon a review of the Veteran's claims file, including his service records, STRs and VAMC treatment records, and provided sufficient rationale, which is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Thus, their opinions constitute the competent medical evidence that is needed to refute the notion that the Veteran's condition is related to his service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).


Also, as noted by the December 2015 VA examiner, there is no record of any complaints by the Veteran of any urethral or urinary symptoms, or of any medical treatment for, or diagnoses of, any related conditions until over thirty years after his active duty service ended, in 2004.  The Veteran has not submitted, and the VA has been unable to find, any such records of complaints or treatment during that period of time.  That lengthy period without any complaints or treatment tends to weigh heavily against the Veteran's claim.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  It stands to reason that, had the Veteran been experiencing the persistent burning penile pain that he has complained of, ever since the incident during his service in 1972, he would have sought medical attention for it at some point during the more than thirty years that elapsed between 1972 and 2004 or at least have some objective confirmation of it, but he does not.


In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of a claimed disability, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  In other words, the mere absence of evidence does not necessarily equate to unfavorable evidence.  There are a line of precedent cases supporting this proposition.  See, e.g., Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  The Federal Circuit Court also has held however that, while the absence of contemporaneous records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

In deciding this claim the Board has discussed the reasons and bases for not accepting the Veteran's lay testimony as credible regarding the extent and duration of his symptoms since the lone incident in service.  And to have probative value concerning this, his lay testimony must be both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The Board must consider all pertinent evidence, so not just the Veteran's lay assertions regarding the occurrence of the claimed events in service and during the many years since.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013).  Indeed, in Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997), the Federal Circuit Court explicitly rejected the argument that "the Board must accept the Veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and holding, instead, that the Board must determine "the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence".  In Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009), the Federal Circuit Court similarly held that the Board may properly conclude that unrebutted evidence is insufficient to trigger a presumption, so, here, not just that presumptive service connection is unwarranted seeing as though the Veteran does not have the type of condition contemplated by 38 C.F.R. §§ 3.307, 3.309(a), but also that he has not shown entitlement on a direct or facts-found basis, either, simply because he believes there is a correlation between what he is experiencing now and what he experienced in service.  Incidentally, he is not permitted to show continuity of symptomatology since his service under 38 C.F.R. § 3.303(b), as an alternative means of etiologically linking his current disability to his service, because as mentioned he does not have one of the presumptive conditions specifically identified in 38 C.F.R. §§ 3.307, 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2009).

The STRs do not establish a combination of manifestations sufficient to identify the current disabilities of chronic prostatitis, Peyronie's disease, or BPH.  The 2015 VA examiner explained that, absent indication of urethral stricture, there would be no link to service.  Both VA examiners were in agreement that the Veteran's current disabilities were unrelated to the isolated report of penile pain in service that was attributed to overuse, rather than to a chronic disorder per se.  Moreover, his currently diagnosed disabilities were attributed to factors such as simple aging, obesity, smoking, and diabetes.  It was not within a 50 percent probability or greater that these disabilities would have begun in service or would otherwise be related to service, especially the Veteran's BPH and prostatitis that account for his claimed symptoms.

Thus, all evidence of record considered, the Board finds that the Veteran has not shown the required correlation ("nexus") between his claimed disease or injury in service and his present disability.  It follows that the totality of the evidence does not show that he has a urethral disability that is causally related to his active service such that service connection may be established.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The claim of entitlement to service connection for a urethral disorder, including manifested by pain, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


